UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 21-7396


BRUCE WAYNE KOENIG,

                    Plaintiff - Appellant,

      and

DONALD R. FOX,

                    Plaintiff,

             v.

STATE OF MARYLAND; CHAPLAIN REGINALD BELLAMY; CHAPLAIN
RACHMIEL TOBESMAN; WARDEN DAYENA CORCORAN; OAG
INTERESTED PARTY,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake, Senior District Judge. (1:20-cv-02085-CCB)


Submitted: March 24, 2022                                     Decided: March 28, 2022


Before MOTZ, WYNN, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Bruce Wayne Koenig, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Bruce Wayne Koenig appeals the district court’s order denying relief on his 42

U.S.C. § 1983 complaint. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Koenig v. Maryland,

No. 1:20-cv-02085-CCB (D. Md. Sept. 14, 2021). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             3